Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 07/26/2022 has been entered. Claims 1-4, and 6-17 are pending in the application.  Applicant’s amendments to the claims have overcome every objection and rejection previously set forth in the Non-Final Office Action mailed 05/27/2022. 
Allowable Subject Matter
Claims 1-4 and 6-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the closest prior art is U.S. Patent App. Pub. 2007/0112308 to Kay. Kay teaches a syringe (Fig. 4, element 301) for dispensing injectable foam comprising: a syringe barrel (310) having a nozzle (311) and a bore (internal surface 316 forms a bore) to receive a syringe plunger; a syringe plunger (320) defined by a front end (322) and a rear end (331) connected by tubular walls (Par. 0107; container 350 has cylindrical walls which meets the limitations of tubular; container 350 connects the front end of the plunger to the rear end of the plunger via the cruciform section) and having an internal hollow duct (the interior surface of 350) between the front end and the rear end, and through which foam can flow (Par. 0107-0108); and an injectate chamber (area between 313 and 322) formed by insertion of the front end of the plunger into the barrel. Kay is silent regarding a flow-disruptor attached to the barrel and arranged to modify the flow of foam as it enters the injectate chamber, and the internal hollow duct including a one-way valve. 
U.S. Patent No. 3,540,448 to Sunnen teaches an analogous invention directed to a syringe for dispensing injectable foam which comprises a barrel (Fig. 4, the barrel is formed by elements 24 and 28), a plunger (Fig. 4, 42), an injectate chamber (Fig. 4, the area between plunger 42 and element 28 of the barrel), and a flow-disruptor (Fig. 4/8 - element 30; flow disruptor 30 is a valve which contains openings 38 which will alter the flow of the foam as it flows through; Col. 3, lines 26-50) attached to the barrel (Fig. 4, flow disruptor is attached to the barrel when element 28 is attached to element 26 as disclosed in Col. 2, lines 33-57) and arranged to modify the flow of foam as it enters the injectate chamber (the flow of foam is modified as it travels through openings 38 to enter the injectate chamber). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the injectate chamber of the syringe of Kay to include a flow disruptor attached to the barrel and arranged to modify the flow of foam as it enters the injectate chamber, as taught by Sunnen, in order to close the injectate chamber after filling such that the syringe contains an accurate dosage to be dispensed (Col. 3 lines 55-69 and Col. 4, lines 60-65). 
Kay and Sunnen are silent regarding the internal duct comprising a one-way valve, which prevents foam from travelling out of an aperture in the rear end of the plunger.  Kay teaches a different embodiment with a one-way valve (Figs. 1-2, element 25), which prevents foam from travelling out of an aperture in the rear end of the plunger, but it would not be obvious to modify the present embodiment to include the recited feature since the present embodiment does not include an aperture in the rear end of the plunger or need to intake foam.  Therefore, the recited feature cannot be found or rendered obvious over the prior art in combination with the other claimed structures. 
Furthermore, when the embodiment of Figs. 1 of Kay is considered, Kay teaches all of the elements of claim 1, but is silent regarding a flow-disruptor attached to the barrel and arranged to modify the flow of foam as it enters the injectate chamber.  As discussed above, Sunnen teaches an analogous invention directed to a syringe for dispensing injectable foam which comprises a barrel (Fig. 4, the barrel is formed by elements 24 and 28), a plunger (Fig. 4, 42), an injectate chamber (Fig. 4, the area between plunger 42 and element 28 of the barrel), and a flow-disruptor (Fig. 4/8 - element 30; flow disruptor 30 is a valve which contains openings 38 which will alter the flow of the foam as it flows through; Col. 3, lines 26-50) attached to the barrel (Fig. 4, flow disruptor is attached to the barrel when element 28 is attached to element 26 as disclosed in Col. 2, lines 33-57) and arranged to modify the flow of foam as it enters the injectate chamber (the flow of foam is modified as it travels through openings 38 to enter the injectate chamber). However, it would not be obvious for one of ordinary skill in the art to modify the Fig. 1 embodiment of Kay to comprise a flow disruptor attached to the barrel, as taught by Sunnen, due to the differences in the mode of operation of the inventions.  Fig. 1 of Kay is loaded with foam from the rear of the plunger, while Sunnen is loaded with foam from the syringe nozzle, and the flow disruptor would therefore not operate as intended if incorporated into the syringe of Kay.  Therefore, one of ordinary skill in the art would not find any reason to modify the Fig. 1 embodiment of Kay to comprise a flow-disruptor attached to the barrel. 
Regarding Claim 10, the closest prior art is Kay. Kay teaches a syringe (Fig. 2) for dispensing injectable foam comprising: a syringe barrel (110) having a nozzle (111) and a bore to receive a syringe plunger (120); the syringe plunger (120) defined by a front end (122) and a rear end (124) connected by tubular walls (123) and having an internal hollow duct (the path from inlet 125 through tube 127 forms the internal hollow duct) between the front end and the rear end, and through which foam can flow (Par. 0091-0094), the internal hollow duct including a one-way valve (126, Par. 0089) which prevents foam from travelling out of an aperture (125) in the rear end of the plunger; an injectate chamber (Fig. 2, the area between elements 122 and 113) formed by insertion of the front end of the plunger into the barrel, and a vented waste chamber (150; Par. 0089-0090 discloses the waste chamber has a burst seal 156 and which meets the limitations of a vent since it allows foam to escape) connected to the internal hollow duct and which allows air to pass through but retains foam (when burst seal 156 is broken, foam is able to pass through the chamber, therefore air would also be able to pass through the chamber; Par. 0091-0094 discloses that waste chamber retains a portion of foam), wherein the waste chamber is present within the internal hollow duct of the syringe plunger (Fig. 2; the waste chamber 150 is in the path from inlet 125 through tube 127 and therefore is present within the internal hollow duct). 
Kay is silent regarding the injectate chamber comprising a flow disruptor arranged to modify the flow of foam as it enters the injectate chamber and regarding the syringe is filled with foam through the syringe nozzle. This is a functional limitation that the device taught by Kay must only be capable of performing; however, there is no indication or teaching by Kay that the embodiment taught in Fig. 2 may be filled from the nozzle and function as intended.  For example, it is not clear that the burst seal 156, which allows the waste chamber 150 to retain poor quality foam, but allows higher quality foam to pass when the chamber is full, would function as intended if the syringe were filled from the nozzle. 
U.S. Patent No. 3,774,811 to Staerman teaches an analogous device directed toward a syringe for dispensing foam which comprises a syringe barrel (Fig. 1, element 3), a syringe plunger (Fig. 1, elements 1 and 2), and an injectate chamber. Staerman further teaches a flow-disruptor (Fig. 2, element 11) arranged to modify the flow of foam as it enters the injectate chamber (Col. 3, lines 11-16; directing the flow of material toward the wall of the cylinder is modifying the flow of foam as it enters the injection chamber). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the syringe plunger of Kay to include a flow-disruptor arranged to modify the flow of foam as it enters the injectate chamber, as taught by Staerman, in order to allow the barrel walls to provide a support for the foam (Col. 3, lines 14-16). 
However, the modified device is still silent regarding the syringe is filled with foam through the syringe nozzle. 
Kay further teaches different embodiments (Figs. 4-6) which are constructed such that the syringe is filled with foam through the nozzle, but it would not be obvious to one of ordinary skill in the art to modify the embodiment taught in Fig. 2 to be capable to be filled with foam through the syringe nozzle, since Kay already teaches other embodiments which perform this function and are more suited to do so. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491. The examiner can normally be reached M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.J.C./               Examiner, Art Unit 3783                                                                                                                                                                                         	/BHISMA MEHTA/               Supervisory Patent Examiner, Art Unit 3783